DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 1/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. Applicant’s arguments that Taylor does not teach or suggest a “a detecting unit for obtaining an electrical potential representing the heat flux leaving or traversing the container” is not persuasive.  Taylor teaches Peltier/thermodetector elements for measuring heat generated from chemicals or biochemical process inside a capsule inside a container (Peltier/thermodetector: lines 65-70, heat sink 7,8 10, 5,6 Fig).  Peltier elements generates voltages/electrical potential based on heat/temperature differences between it’s surfaces.  With respect to heat flux leaving or traversing the container, Taylor teaches measuring heat flux generated by the container using the Peltier elements.  Examiner used secondary reference Yao to teach voltage detection using amplifier (6, 7 Fig 7, para 113).

Based on applicant’s amendments, the 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (GB2093995 hereinafter Taylor) in view of Yao (2015/0219574).
Regarding claim 1, Taylor teaches a calorimeter for measuring a heat flux of a sample (microcalorimeter lines 5-10 page 1), the calorimeter comprising:
a container (cavity 10 Fig), a first heat sink and a second heat sink (7,8 Fig; lines 69-71 Page 1) wherein the sample is arranged in the container (samples in microcalorimeter is held in the cavity), wherein the first heat sink and the second heat sink are arranged at a distance from each other on the container (heat sinks are placed in opposite side of the cavity Fig), wherein the first heat sink comprises a first heat transducer element (Peltier/thermodetector: lines 65-70, heat sink 7,8 Peltier/thermodetector 5,6 Fig) and the second heat sink comprises a second heat transducer element, wherein each of the first and the second heat transducer elements (Peltier/thermodetector: lines 65-70, heat sink 7,8 Peltier/thermodetector 5,6 Fig)  comprise a heat receiving surface and a heat absorbing surface (Peltier 5, 6 surface facing heat sinks 8, 7 Fig) configured to generate an electromotive force equivalent to the heat flux to or from either the first heat sink or the second heat sink (the Peltier unit is configured as a thermodetector and it generates voltage based on temperature/heat)  to be sent to a detecting unit for obtaining an electrical potential representing the heat flux leaving or traversing the container.
However, Taylor does not a detecting unit for obtaining an electrical potential representing the heat flux leaving or traversing the container.
Yao teaches a detecting unit for obtaining an electrical potential representing the heat flux leaving or traversing the container (6, 7 Fig 7, para 113).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an amplifier as taught by Yao to further amplify the signal for signal efficiency. 

	With respect to claim 2, Taylor does not teach the first heat transducer element is mounted in a flipped configuration with respect to the second heat transducer element.
	Yao teaches the first heat transducer element is mounted in a flipped configuration with respect to the second heat transducer element (Fig 7a).

	Regarding claim 3, Taylor teaches the first and the second heat transducer elements (5, 6 Fig) are configured to compensate currents produced by a non-zero Seebeck effect that occurs if the container and the first and the second heat sinks are at a same temperature, compensate each other (the Peltier elements will maintain a constant gradient based on Peltier connections.  Furthermore, the heat sinks are at outside and will maintain a room temperature).

	Regarding claim 4, Taylor teaches the heat absorbing surface of one of the first and the second heat transducer elements (8, 9 Fig) faces an outer container surface and the heat absorbing surface (5, 6 Fig) of the other of the first and the second heat transducer elements faces the heat sink (8, 5, 10, 6, 7 Fig).

	With respect to claim 5, Taylor does not teach electromotive forces generated by the first and the second heat transducer element are configured to be transformed into an output voltage in the detecting unit.
	Yao teaches electromotive forces generated by the first and the second heat transducer element are configured to be transformed into an output voltage in the detecting unit (6, 7 Fig 7, para 113).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an amplifier as taught by Yao to further amplify the signal for signal efficiency. 

	Regarding claim 6, Taylor teaches the output voltage is proportional to the heat flux (heat flux is detected by the Peltier/thermodetector lines 65-70, page 1).

With respect to claim 12, Taylor teaches a temperature of the first heat sink is different from a temperature of the second heat sink in response to the sample containing an energy source for producing or absorbing heat (in microcalorimeters, heat generated by the sample within the calorimeter container is detected by the thermodetectors. thermodetecotrs/Peltier elements are used to detect heat flux: lines 1-5, 7-75, page 1), wherein an energy source heat flux generated by the energy source is detectable by at least one of the first and the second heat transducer elements (thermodetecotrs/Peltier elements are used to detect heat flux: lines 1-5, 7-75, page 1).
	However, Taylor does not teach a detecting unit.
	Yao teaches electromotive forces generated by the first and the second heat transducer element are configured to be transformed into an output voltage in the detecting unit (6, 7 Fig 7, para 113).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an amplifier as taught by Yao to further amplify the signal for signal efficiency. 

	Regarding claim 13, Taylor does not teach a plurality of containers, each of the plurality of containers comprising respective first and second heat sinks.
	Yao teaches a plurality of containers, each of the plurality of containers comprising respective first and second heat sinks (1, 1”, Y, X Fig 7).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include multiple container as taught by Yao to detect heat flux difference with a reference. Furthermore, use of multiple container in Calorimetry, Differential Scanning, is known to PHOSITA.
	With respect to claim 14, Taylor teaches a method of detecting presence of an energy source in a sample arranged in a container of a calorimeter  (microcalorimeter lines 5-10 page 1), the calorimeter comprising a first heat sink and a second heat sink (7,8 Fig; lines 69-71 Page 1), wherein the first heat sink and the second heat sink are arranged at a distance from each other on the container, wherein the first heat sink comprises a first heat transducer element and the second heat sink comprises 
	generating an electromotive force equivalent to a measured heat flux to or from either the first heat sink or the second heat sink (Peliter/thermodetectors generate voltages based heat differences: lines 70-75 page 1);
	providing the electromotive force to a detecting unit to obtain an electrical potential representing the measured heat flux leaving or traversing the container (Peliter/thermodetectors generate voltages based heat differences: lines 70-75 page 1); and
	measuring a deviation from an expected heat flux to the measured heat flux to detect the presence of the energy source in the sample.
However, Taylor does not measuring a deviation from an expected heat flux to the measured heat flux to detect the presence of the energy source in the sample.
Yao teaches a detecting unit for measuring a deviation from an expected heat flux to the measured heat flux to detect the presence of the energy source in the sample (6, 7 Fig 7, para 113).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an amplifier as taught by Yao to further amplify the signal for signal efficiency. 
	Regarding claim 15, although Taylor does not teach the energy source includes at least one of a chemical reaction, a microorganism, a pathogen, and a cell. Taylor teaches a calorimeter (microcalorimeter lines 5-10 page 1) and any sample arranged inside a cell/container of a calorimeter.  Furthermore, it is an intended use of a calorimeter, A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 

	With respect to claim 16, Taylor teaches the measuring is performed within a predetermined period of time (micarocalimeter measures heat flux generated by samples: lines 5-10, lies 60-65).  Any measurement is done within a specified time dictated by experimental design.

Claims 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (GB2093995 hereinafter Taylor) in view of Yao (2015/0219574) as applied to claim 1/5, further in view of Hauptmann et al. (2006/0034359 hereinafter Hauptmann).
	With respect to claim 7, the combination (Taylor modified by Yao) does not teach the detecting unit comprises a first resistor R1 and a second resistor R2.  Yao teaches the detecting unit comprises an amplifier (6, 7 Fig 7, para 113).
Hauptmann teaches using two resistors at the input stage of an operational amplifier (para 10).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a resistors as taught by Hauptmann to further amplify the signal for signal efficiency.   Regarding resistors, it’s known to PHOSITA to use resistors in conjunction with operational amplifiers with inputs and outputs to adjust gain of input and output signal.

	Regarding claim 8, the combination (Taylor modified by Yao) does not teach a ratio of resistances of resistors R1/R2 is used to adjust the output voltage in response to a temperature of the first heat sink and the second heat sink and the container being the same.  
	Hauptmann teaches using two resistors at the input stage to set gain of an operational amplifier (para 10).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a resistors as taught by Hauptmann to further amplify the signal for signal efficiency.   

	With respect to claim 9, the combination does not teach a first resistor R1, a second resistor R2, an amplifier and a feedback resistor Rf, a first electric conduit leading from a first connector of the first heat transducer element to the first resistor R1 and a second electric conduit leading from a second connector  of the second heat transducer element to the resistor R2, and the first resistor R1, the second resistor R2 and the feedback resistor Rf are connected to a negative input of the amplifier.  Yao teaches the detecting unit comprises an amplifier and connecting tow transducers (6, 7 Fig 7, para 113).
	Hauptmann teaches using a first resistor R1, a second resistor R2, an amplifier and a feedback resistor Rf (para 43, 44, 10a, 10b 22a, 22b 14, Fig 2), a first electric conduit leading from a first connector of the first heat transducer element to the first resistor R1 and a second electric conduit leading from a second connector of the second heat transducer element to the resistor R2, and the first resistor R1, the second resistor R2 and the feedback resistor Rf are connected to a negative input of the amplifier (para 43, 44, 10a, 10b 22a, 22b 14, Fig 2).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a resistors as taught by Hauptmann to further amplify the signal for signal efficiency.   

	Regarding claims 10, and 11, the combination does not teach the first electric conduit from the first connector of the first heat transducer element and the second electric conduit from the second connector of the second heat transducer elements clement are combinable in a collecting conduit at a summing point arranged downstream of the resistors R1, R2.  Yao teaches the conductors from the Peltiers are connected too same amplifier (Fig 7).
	Hauptmann teaches using two resistors, R1, R2, at the input stage to set gain of an operational amplifier (para 43, 44, 10a, 10b 22a, 22b 14, Fig 2).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a resistors as taught by Hauptmann to further amplify the signal for signal efficiency.   Regarding connected to summing point, Hauptman teaches resistor connected to same points (22a, 23a Fig 2).  Furthermore, connecting signals with .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855